684 So. 2d 214 (1996)
Mindy R. KEESAL, as Personal Representative of the Estate of Rosalyn R. Barsky, on behalf of the Estate and Mindy R. Keesal, Petitioner,
v.
FIRST HEALTHCARE CORPORATION, d/b/a East Manor Medical Care Center, Respondent.
No. 96-04152.
District Court of Appeal of Florida, Second District.
November 13, 1996.
Kevin A. McLean, Tampa, for Petitioner.
Thomas Saieva, Tampa, for Respondent.
PER CURIAM.
This court has before it a petition for writ of certiorari which seeks review of a trial court order prohibiting counsel from engaging in ex parte contact with former employees of First Healthcare Corporation, d/b/a East Manor Medical Care Center, who cared for and treated the decedent whose estate is a party to this case. Pursuant to this court's holding in Barfuss v. Diversicare Corp. of America, 656 So. 2d 486 (Fla. 2d DCA 1995), the petition is denied. We certify direct conflict with the holdings of Reynoso v. Greynolds Park Manor, Inc., 659 So. 2d 1156 (Fla. 3d DCA 1995), and Estate of Schwartz v. H.B.A. Management, Inc., 673 So. 2d 116 (Fla. 4th DCA 1996).
Petition denied; direct conflict certified.
PARKER, A.C.J., and PATTERSON and LAZZARA, JJ., concur.